 


109 HR 4498 IH: To amend the Immigration and Nationality Act to authorize a case-by-case waiver of certain naturalization requirements for children of members of the Armed Forces who are adopted outside the United States.
U.S. House of Representatives
2005-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4498 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2005 
Mr. Strickland introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to authorize a case-by-case waiver of certain naturalization requirements for children of members of the Armed Forces who are adopted outside the United States. 
 
 
1.Authorization of waiver of certain naturalization requirements for children of members of the Armed Forces who are adopted outside the United States 
(a)In generalSection 322 of the Immigration and Nationality Act (8 U.S.C. 1433) is amended by adding at the end the following new subsection: 
 
(d)In the case of a child who is adopted outside the United States by a member of the Armed Forces who at the time of adoption is stationed outside the United States, the Secretary of Homeland Security may waive on a case-by-case basis the following requirements insofar as the member’s service outside the United States may prevent the satisfaction of such requirements: 
(1)Paragraphs (3), (4), and (5) of subsection (a). 
(2)Subsection (b), insofar as it requires the taking and subscribing the oath of allegiance within the United States.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to children adopted before, on, or after the date of the enactment of this Act.  
 
